Attachment to Advisory Action
Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied for the following reasons.  The newly added limitations to Claim 6 (at lines 28-29), which are now being claimed for the very first time, raise new issues narrowing the scope of the claims and requiring further consideration and search.
The examiner has performed an updated search within the allotted time authorized for this pilot and has discovered the following new reference:
U.S. Patent 4,753,382 to Bajpai et al (hereinafter “Bajpai”).
With respect to the features that includes the newly added limitations to Claim 6 (emphasis added), Bajpai discloses:
A method of manufacturing a component mounted substrate (e.g. 18) using a component (e.g. 36) comprising a component mounting device (in Fig. 1) that includes a pair of clamping members (e.g. 16, 40, 40a) pinching and clamping the component, the pair of clamping members each have facing portions providing with a clamping surface (e.g. surfaces of 16, 40a, 40b, in Figs. 4, 5) and a holding groove (e.g. 41, 41a) formed at the clamping surface and holding leads of the component, the holding groove extends toward a [bottom] tip of the clamping member to guide the leads toward the substrate along side edges of the clamping surface, and [inside] portions of the clamping surface other than the holding groove are substantially flat (e.g. Figs. 1, 4 to 6, col. 3, line 51 to col. 4, line 28).
However, the search could not be completed for the remaining portion of Claim 6 as well as remaining Claims 2 through 12, within the allotted time allowed for this pilot. 
Accordingly, the proposed amendment has not been entered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896